OPINION
JUNELL, Justice.
This is an attempted appeal by Jim Kelly complaining of the trial court’s refusal to vacate a judgment in favor of Loretta Lee and her minor daughter against Jelks & Sons Sand Company and Nathaniel Jelks, Jr. The facts and issues involved in this appeal are identical to those discussed in our opinion issued this date in response to the petition for writ of mandamus filed by Southern County Mutual Insurance Company and Jim Kelly, 736 S.W.2d 745 (C14-87-096-CV).
We dismiss this appeal for want of jurisdiction. As discussed in our opinion on the mandamus petition, Jim Kelly was not a party to the suit brought by the Lees against the Jelks. He is an insurance claims adjuster working on behalf of Southern County Mutual Insurance Company. As a non-party he had no standing to move the court to declare void or set aside its judgment and has no standing to bring this appeal. The Times Herald Printing Co. v. Jones, 730 S.W.2d 648 (Tex.1987) (per curiam opinion); Gunn v. Cavanaugh, 391 S.W.2d 723, 725 (Tex.1965).